EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gregory S. Darley-Emerson on May 4, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) lines 4-5, the phrase “a PVOH homopolymer that includes vinyl alcohol monomer units and optionally vinyl acetate monomer units” has been replaced with: 
--two different PVOH homopolymers which comprise a first partially hydrolyzed PVOH homopolymer and a second partially hydrolyzed PVOH homopolymer in about a 50 wt.%/50 wt.% ratio--
(support is found in original claim 34; Examples 1-2)
	         b) line 25 (last line) “composition.” has been replaced with:
                         --composition; and
                      wherein the water-soluble film has an aged tensile strength of at least 30.33 MPa as measured by the Aged Tensile Strength Test; and a seal tear value of at least 200% as measured by the Sum Seal Tear Test.--
(support is found in part in original claim 8; Film 5 in Table 1 and Film 4 in Table 2 of the specification).
	2.2. Claims 8, 19 and 34 have been cancelled.
	2.3. In claim 15:
                    a) line 2 has been deleted
                    b) line 3, “(a)” has been deleted
                    c) line 4, --and-- has been added after “Test;”
                    d) line 5, “(b)” has been deleted
                    e) lines 6-8, the phrase “; and (c) an aged tensile strength of at least about 25 MPa as measured by the Aged Tensile Strength Test” has been deleted. 
	2.4. Claims 32 and 33 have been rejoined.
	2.5.  In claim 35:
                      a) lines 1-2, the phrase “PVOH polymer comprises a” has been deleted
                      b) line 2, “that” after “homopolymer” has been deleted.
      	2.6. In claim 36: 
                      a) lines 1-2, the phrase “PVOH polymer comprises a” has been deleted
                      b) line 2, “that” after “homopolymer” has been deleted.

Claims 1, 15-18, 22-31 and 35-36  are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 18, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims in their present amended forms have overcome Kitamura, alone, or in view of Denome, the closest prior art of record,  because firstly, Kitamura fails to teach a water-soluble film comprising two different PVOH homopolymers as those recited, and secondly,  even though Denome teaches similar PVOH homopolymers, Applicant has shown in Examples 1 and 2 which includes Tables 1 and 2 of the specification (see pages 51-53) that the water-soluble film which comprises two different PVOH homopolymers which comprise a first partially hydrolyzed PVOH homopolymer and a second partially hydrolyzed PVOH homopolymer in about a 50 wt.%/50 wt.% ratio, and the specific combination of three plasticizers, i.e., glycerin, sorbitol and  dipropylene glycol, provides a water-soluble film having an aged tensile strength (ATS) of at least 30.33 MPa and a sum seal tear (SST) value of at least 200% when compared to similar films having the same PVOH homopolymers with glycerin and sorbitol plasticizers but with a different polyol as the remaining plasticizer, like those of Kitamura. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art.
	In view of the unexpected results as discussed above, the rejection based on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,513,588 in view of Kitamura is likewise withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761